DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 at line 8 reads in part “, so that the thulium-doped gain medium is pumped…” and is believed to more clearly be read as “, the thulium-doped gain medium being pumped…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 3 states the pulsed laser radiation is amplified and spectrally broadened PRIOR to shifting the wavelength. The specification as originally filed discloses the amplification (fig.1 #2) before wavelength shifting (fig.1 #3) while the spectral broadening (fig.1 #4) is done AFTER wavelength shifting. The specification does not enable broadening PRIOR to shifting the wavelength.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 17 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 1 recites the broad recitation “generating pulsed laser radiation in the spectral range from 1500nm to 1600nm”, and the claim also recites “preferably at a wavelength of 1560nm” which is the narrower statement of the range/limitation.
	Claim 10 at lines 4-5 states the shifting of the wavelength “at least 1720nm”. Lines 10-11 then state the frequency multiplier converts the amplified wavelength to the range of “900nm to 950nm”. This language is confusing as the second harmonic frequency conversion element detailed in the specification produces ½ of the input wavelength. If a 1720nm wavelength were input, an output of 860nm would be produced. 860nm does not meet the 900nm-950nm range claimed when the earlier claimed “1720nm” is used.
	Claim 17 refers to “the single-clad optical fiber” at line 2. There is insufficient antecedent basis for this language. For purposes of examination, the claim will be understood to be depending from claim 16.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 10, 11, 13, 14 and 18 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Imeshev et al. (US 2005/0238070).
	With respect to claim 1, Imeshev discloses a method for generating pulsed laser radiation in the spectral range from 860 nm to 1000 nm (fig.5/12), the method comprising the steps of: - generating pulsed laser radiation in the spectral range from 1500 nm to 1600 5nm, preferably at a wavelength of 1560 nm (fig.5 #101, [0058, 78]); - shifting the wavelength of the pulsed laser radiation to a longer wavelength of at least 1720 nm (fig.5 #103, [0080]); - amplifying the wavelength-shifted pulsed laser radiation in a Thulium-doped gain medium (fig.5 #105, [0084]), so that the Thulium-doped gain medium is pumped in an in-band pumping 10scheme ([0091] 1.5um in-band); and - frequency-doubling the amplified wavelength-shifted pulsed laser radiation (fig.5 #108, [0096]).  
With respect to claim 2, Imeshev discloses the pulsed laser radiation is generated in the spectral range from 1500 nm to 1600 nm by a mode-locked Erbium fiber laser with a pulse 15duration of less than 1 ps ([0078, 99]).  
With respect to claim 5, Imeshev discloses the wavelength-shifted laser pulses are 25stretched to a pulse duration of at least 10 ps prior to amplification in the Thulium-doped gain medium (fig.5 #104, [0093]).  
With respect to claim 10, Imeshev discloses laser system for generating pulsed laser radiation in the spectral range from 860 nm to 1000 nm (fig.5/12), comprising: - a seed laser (fig.5 #101) for generating pulsed laser radiation in the spectral range from 1500 nm to 1600 nm ([0078]);  5- an optical fiber section shifting the wavelength of the pulsed laser radiation to a longer wavelength of at least 1720 nm (fig.5 #103, [0080]; - an optical amplifier comprising an Thulium-doped gain medium which amplifies the wavelength-shifted pulsed laser radiation (fig.5 #105, [0084]); - a pump laser for pumping the Thulium-doped gain medium in an in-band 10pumping scheme ([0090-91] 1.5um in-band); and - a frequency-multiplier (fig.5 #108) converting the wavelength of the amplified wavelength-shifted pulsed laser radiation to the spectral range from 900 nm to 950 nm ([0084], 1.55-2.1um when output from frequency doubler are 775nm-1050nm).  
With respect to claim 11, Imeshev discloses the seed laser is a mode-locked 15erbium fiber laser generating the pulsed laser radiation in the spectral range from 1500 nm to 1600 nm by a mode-locked Erbium fiber laser with a pulse duration of less than 1 ps (fig.5 #101, [0058, 78, 99]).  
With respect to claim 13, Imeshev discloses a pulse stretcher (fig.5 # 104) stretching the wavelength-shifted laser pulses to a pulse duration of at least 10 ps prior to amplification in the Thulium-doped gain medium ([0099]).  
With respect to claim 14, Imeshev discloses a pulse compressor (fig.5/12 #108/112, [0097]) compressing the wavelength-shifted laser pulses to a pulse duration of less than 1 ps ([0099]) after amplification in the Thulium-doped gain medium.  
With respect to claim 18, Imeshev discloses the frequency-multiplier is a periodically poled lithium niobate crystal ([0100, 101]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imeshev.
With respect to claim 3, Imeshev teaches the device outlined above, including the pulsed laser radiation is amplified prior to shifting the wavelength (fig.5 #102) and further that the amplifier can be of a non-linear type ([0079]). Imeshev does not specify the pulsed laser radiation is spectrally broadened prior to shifting the wavelength. It is well-known in the art that non-linear effects lead to spectral broadening when high power light is passed through optical fiber. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an amplifier which additionally spectrally broadens the light via non-linear effects in order to spectrally tailor the laser light prior to achieve a desired system output.
With respect to claim 12, Imeshev teaches the device outlined above, including an optical boosting amplifier (fig.5 #102), which receives the pulsed laser radiation from the seed laser (fig.5 #101) and boosts the average 20power of the pulsed laser radiation (function of amp). Imeshev does not teach the power to be boosted to more than 25 mW.  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to optimize the amplifier of Imeshev to produce more than 25mW boosted output in order to produce higher power light from the system (see MPEP 2144.05 II A).

Claims 4, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imeshev in view of Salem et al. (US 9601899).
With respect to claim 4, Imeshev teaches the device outlined above, but does not teach20with rWWithl the pulsed laser radiation is spectrally broadened by self-phase-modulation after the step of shifting the wavelength such that the spectral bandwidth of the wavelength-shifted pulsed laser radiation is more than 60 nm.  Salem teaches making use of a non-linear waveguide (fig.1 #140) to spectrally broaden a pulse output from a wavelength shifter (fig.1 #120) and a mode locked laser (fig.1 #110). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a self-phase modulation unit after the wavelength shifter of Imeshev as demonstrated by Salem in order to generate a desired output spectrum. Further, it would have been obvious to optimize the bandwidth such that it is more than 60nm as a matter of engineering design choice allowing for selection of a desired output spectrum width (see MPEP 2144.05 II A).
With respect to claim 6, Imeshev, as modified, further teaches the wavelength-shifted laser pulses are compressed to a pulse duration of less than 1 ps after amplification in the Thulium-doped gain 30medium ([0099]).  
With respect to claim 15, Imeshev and Salem teach the device outlined in the rejection of claim 4 above, but do not specify the non-linear waveguide is a fiber. It is well-known in the art that fibers experience non-linear effects and are waveguides. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a fiber for the self-phase modulation unit of Imeshev and Salem in order to enable use of a well-known component to provide the desired non-linear effects.
5with re
Claims 7-9, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imeshev in view of Liu et al. (US 2010/0220752).
With respect to claim 7, Imeshev teaches the device outlined above, including the Tm gain medium to be a fiber ([0084]), but does not teach the Thulium-doped gain medium is a single- clad optical fiber.  Liu teaches a Tm-doped amplifier system (fig.1) wherein the Tm-doped fiber is of a single clad ([0022]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a single clad for the Tm fiber of Imeshev as demonstrated by Liu in order to utilize a simple fiber type which affectively guides the input light.
With respect to claim 8, Imeshev, as modified, teaches the single-clad optical fiber is core-pumped by 5a pump laser ([0090, 77]).  
With respect to claim 9, Imeshev teaches the device outlined above, including the use of core pumping of the Tm fiber ([0090, 77]) at an average power of at least 500mW ([0092]), but does not specify an Erbium/Ytterbium fiber laser as the pump laser. The particular pump laser used in Imeshev does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the known Er/Yb laser pump type into the system of Imeshev by an obvious engineering design choice allowing for selection of a desired pumping wavelength.   
Claims 16 and 17 are rejected for the same reasons outlined in the rejections of claims 7-9 above.
Conclusion

This is a continuation of applicant's earlier Application No. 16223844.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form for a list of related references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828